As filed with the Securities and Exchange Commission on May 22, 2017 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RESOLUTE ENERGY CORPORATION And the Co-Registrants named in the “Table of Co-Registrants” (exact name of registrant as specified in its charter) Delaware 27-0659371 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer
